DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification has been checked but not to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 1 November 2019, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Objections
Claim 2 is objected to because of the following informalities: “outputs result” appears as though it should be “outputs results”, “outputs a result”, or similar.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: “generates initial value” appears as though it should be “generates an initial value”, or similar.  Appropriate correction is required.
Claim 4 depends upon claim 3, and thus includes the aforementioned limitation(s).

Claim 7 is objected to because of the following informalities: “outputting, by the processing circuitry, result” appears as though it should be “outputting, by the processing circuitry, results”, “outputting, by the processing circuitry, a result”, or similar.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “generating, by the processing circuitry, initial value” appears as though it should be “generating, by the processing circuitry, an initial value”, or similar.  Appropriate correction is required.
Claim 9 depends upon claim 8, and thus includes the aforementioned limitation(s).

Claim 12 is objected to because of the following informalities: “outputs result” appears as though it should be “outputs results”, “outputs a result”, or similar.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “generates initial value” appears as though it should be “generates an initial value”, or similar.  Appropriate correction is required.
Claim 14 depends upon claim 13, and thus includes the aforementioned limitation(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8-10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 3, the intended scope of the claim is not clear because it is not clear whether the “performing learning” is intended to refer to the “performing local and regularization learning using the neighborhood data group” or not.
Claim 4 depends upon claim 3, and thus includes the aforementioned limitation(s), as well as making further reference to “learning”.

As per claim 5, the intended scope of the claim is not clear because it is not clear whether the “performs learning” is intended to refer to the “performing local and regularization learning using the neighborhood data group” or not.

As per claim 8, the intended scope of the claim is not clear because it is not clear whether the “performing learning” is intended to refer to the “performing local and regularization learning using the neighborhood data group” or not.
Claim 9 depends upon claim 8, and thus includes the aforementioned limitation(s), as well as making further reference to “learning”.

As per claim 10, the intended scope of the claim is not clear because it is not clear whether the “performing, by the processing circuitry, learning” is intended to refer to the “performing local and regularization learning using the neighborhood data group” or not.

As per claim 13, the intended scope of the claim is not clear because it is not clear whether the “performing learning” is intended to refer to the “performing local and regularization learning using the neighborhood data group” or not.
Claim 14 depends upon claim 13, and thus includes the aforementioned limitation(s), as well as making further reference to “learning”.

As per claim 15, the intended scope of the claim is not clear because it is not clear whether the “performs learning” is intended to refer to the “performing local and regularization learning using the neighborhood data group” or not.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (A k Nearest Neighbor based Local Linear Wavelet Neural Network Model for On-line Short-term Traffic Volume Prediction, Nov 2013, pgs. 2066-2077) in view of Gemulla (US 2012/0331025).

As per claim 1, Lin teaches a data inference apparatus comprising: a memory; and processing circuitry coupled to the memory [a system including a processor and memory (pg. 2071, section 3.1)] and configured to: receive target data on which to make inference [a target data item Pt+1 is used where the k nearest data items to the target are found, as well as the associated k outputs (pg. 2070, section 2.1.3; etc.)], extract a neighborhood data group that is a set of data points in supervised data that are similar to the target data [a target data item Pt+1 is used where the k nearest neighbor (kNN) data items to the target are found, as well as the associated k outputs (which are the labels, thus supervised) (pg. 2070, section 2.1.3; etc.)], generate a local model by performing local learning using the neighborhood data group [the nearest data items from the training set are used to train the local linear wavelet neural network (LLWNN) (pg. 2066, abstract; pgs. 2069-2070, sections 2.1.2-2.2; etc.)], and make inference on the target data by using the local model [the trained LWNN is used to make a prediction Xt+1 (pg. 2070, section 2.1.3; etc.)].
While Lin teaches performing a transform for the training data (see, e.g., Lin: pg. 2070, section 2.1.3) it does not explicitly teach generating the local model by performing regularization learning.
Gemulla teaches generating a local model by performing local and regularization learning [the system implements regularization during the local training (paras. 0043, 0074, etc.)].
Lin and Gemulla are analogous art, as they are within the same field of endeavor, namely training machine learning models.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize regularization during the local model training, as taught by Gemulla, in the local model training including a transformation in the system taught by Lin.
Gemulla provides motivation as [regularization helps prevent over fitting of the data (para. 0043, etc.)].

As per claim 2, Lin/Gemulla teaches wherein the processing circuitry outputs result inferred from the target data [the trained LWNN is used to make a prediction Xt+1 (Lin: pg. 2070, section 2.1.3; etc.)].

As per claim 3, Lin/Gemulla teaches wherein the processing circuitry generates initial value from the neighborhood data group before performing learning [the model parameters are randomly initialized and output to a vector (Lin: pg. 2069, section 2.1.2; etc.) and a number of values are chosen from the neighborhood data group to be used for the training (Lin: pg. 2070, section 2.1.3; etc.)].

As per claim 4, Lin/Gemulla teaches wherein the processing circuitry generates the initial value for learning the local model [the model parameters are randomly initialized and output to a vector (Lin: pg. 2069, section 2.1.2; etc.) and a number of values are chosen from the neighborhood data group to be used for the training (Lin: pg. 2070, section 2.1.3; etc.)].

As per claim 5, Lin/Gemulla teaches wherein the processing circuitry performs learning by Bayesian estimation [a Bayesian estimator may be used to generate the data (Gemulla: para. 0081)].

As per claim 6, see the rejection of claim 1, above.

As per claim 7, see the rejection of claim 2, above.

As per claim 8, see the rejection of claim 3, above.

As per claim 9, see the rejection of claim 4, above.

As per claim 10, see the rejection of claim 5, above.

As per claim 11, see the rejection of claim 1, above, wherein Lin/Gemulla also teaches a non-transitory computer readable medium storing a computer readable program causing a computer to function as the claimed components [the system may be implemented in program code stored on one or more computer readable medium(s) (Gemulla: paras. 0085-88)].

As per claim 12, see the rejection of claim 2, above.

As per claim 13, see the rejection of claim 3, above.

As per claim 14, see the rejection of claim 4, above.

As per claim 15, see the rejection of claim 5, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-15 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128